I concur in the result but not in the intimation that the courts of this state have no discretion to refuse to hear transitory actions between nonresidents based upon causes of action arising without this state. True, "we have no statute similar to that of New York," which is involved in the Gregonis, Murnan and Douglas cases and which is now construed to give New York courts the discretion in question. But we have no statute which precludes the exercise of such a discretion by our district courts. So the question seems to me an open one, not necessarily involved in the instant case. *Page 10